'The opinion of the court was delivered by
Burch, J.:
Defendant was convicted under the statute relating to sale of lottery tickets, and appeals. He contends there was no •evidence to sustain the verdict that he kept for sale and exposed for .sale lottery tickets in Wyandotte county.
Defendant lived in Kansas City, was porter for a barber in Kansas •City, and was arrested on a street in Kansas City, all in Wyandotte •county. When he was arrested he had in his possession tickets, Tokens, books and all paraphernalia necessary to the business of a salesman of lottery tickets. He told the officers who arrested him ■.that he had been “writing policy” for about three months, and that he had written about two dollars’ worth that morning. It is idle to ■contend he did not keep in Wyandotte county policy tickets for sale, which is enough to sustain the verdict. He could not write policy ■without exposing the tickets, and the natural inference from the Tacts stated is that he exposed his tickets in Wyandotte county.
The judgment of the district court is affirmed.